TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-13-00078-CV



                                      In re Wardell Moore


                    ORIGINAL PROCEEDING FROM FAYETTE COUNTY



                            MEMORANDUM OPINION


               Relator Wardell Moore has filed a pro se petition for writ of mandamus in this Court.

See Tex. Gov’t Code Ann. § 22.221 (West 2004); see also Tex. R. App. P. 52.1. In his petition,

Moore asks this Court to determine that his judgment of conviction was void. See Moore v. State,

No. 03-00530-CR, 2007 Tex. App. LEXIS 6354 (Tex. App.—Austin Aug. 9, 2007, pet. ref’d) (mem.

op., not designated for publication) (affirming trial court’s judgment of conviction).

               “To be entitled to mandamus relief, the relator must show that: (1) he has no

adequate remedy at law, and (2) what he seeks to compel is a ministerial act.” In re State ex rel.

Tharp, 2012 Tex. Crim. App. LEXIS 1549, at *5 (Tex. Crim. App. Nov. 14, 2012) (citing Bowen

v. Carnes, 343 S.W.3d 805, 810 (Tex. Crim. App. 2011)). Moore has failed to show either ground

to support his requested relief. He has not asked us to compel a ministerial act, and he has an

adequate remedy at law. See Tex. Code Crim. Proc. Ann. art. 11.07 (West Supp. 2012) (procedures
for application for writ of habeas corpus). Accordingly, we deny Moore’s petition for writ

of mandamus.1




                                              __________________________________________

                                              Melissa Goodwin, Justice

Before Chief Justice Jones, Justices Goodwin and Field

Filed: February 13, 2013




       1
           We also dismiss his motions filed with the petition as moot.

                                                 2